Citation Nr: 0210731	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  96-19 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left 
knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from July 1942 to December 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The March 1995 rating decision granted 
an increased evaluation of 10 percent, under Diagnostic Code 
5257, for left knee strain with slight instability.  The left 
knee disorder had been rated as not disabling to a 
compensable degree since April 1946.

The Board remanded the issue of an increased rating for a 
left knee disorder in February 1998 and June 1999.  In an 
August 2000 rating decision, the RO granted a separate 10 
percent rating under Diagnostic Code 5010 for arthritis of 
the left knee.  The Board notes that this rating for 
arthritis of the left knee was granted to the date of a VA 
examination in April 2000 in which the examiner opined that 
while the veteran suffered from arthritis due to aging, there 
was "some increased aging secondary to the injury he 
sustained while in the service."  Inasmuch as the same VA 
examiner used similar language in an April 1998 VA 
examination, consideration should be given to the possibility 
of establishing service connection for arthritis of the left 
knee effective as of the date of the April 1998 examination.  
This matter is referred to the RO for its consideration.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  Separate disability ratings are currently in effect for 
arthritis of the left knee with painful motion and for left 
knee strain with slight instability.

3.  The veteran's left knee strain is currently manifested by 
no more than slight recurrent subluxation or lateral 
instability.


CONCLUSION OF LAW

The criteria for an increased rating for left knee strain 
based on recurrent subluxation or lateral instability are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.71a, Diagnostic Code 5257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claims.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete. 

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  The veteran has not referenced, nor 
does the evidence show, the existence of any additional 
medical evidence that is not presently associated with the 
claims folder, VA's duty to assist the claimant in this 
regard is satisfied.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The veteran was informed of the 
information necessary to substantiate his claim by means of a 
statement of the case and supplemental statements of the case 
issued during the course of this appeal.  Accordingly, the 
Board finds that the duty to inform the veteran of required 
evidence to substantiate his claim has been satisfied.  38 
U.S.C.A. § 5103(a).

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  In the present case, 
the veteran was afforded  several VA examinations for 
disability evaluation purposes.

The RO has completed all development of this claim that is 
indicated.  The veteran has been duly notified of what is 
needed to establish entitlement to the benefits sought, what 
the VA has done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied. 


Background.  The veteran's service medical records show that 
he was treated for a left knee injury in service in March 
1945.  Subsequent to service he filed for service connection 
for a left knee injury and traumatic arthritis of the left 
knee.  Service connection for a left knee strain was granted.  
This condition was not considered to be disabling to a 
compensable degree.  Service connection for traumatic 
arthritis of the left knee was denied by the RO and the 
denial was confirmed by the Board in December 1946.

The veteran reopened his claim in September 1994.

The report of a VA examination completed in November 1994 
reflects that the examiner reported that the veteran had had 
no difficulty with his left leg until recently.  He was 
recovering from bypass surgery.  His left leg did not allow 
him to exercise like he was supposed to after his surgery.  
The examiner noted 1+ anterior instability and increased 
valgus of the left knee, compared to the right knee.  Range 
of motion was 0 to 140 passive flexion.  Active range of 
motion was 10 degrees to 140 degrees flexion.  X-rays of the 
left knee and hip revealed minimal degenerative joint disease 
(DJD) and some osteoporosis, consistent with the veteran's 
age and habitus.  The left knee revealed some narrowing of 
the lateral joint space with some valgus deformity.  There 
was surprisingly little DJD.  The diagnosis was DJD, left 
knee, with slight anterior instability.

By rating decision in March 1995 the RO increased the rating 
for left knee strain with slight instability from 0 percent 
to 10 percent pursuant to Diagnostic Code 5257 effective to 
the date of receipt of the veteran's claim for an increased 
rating.

At a September 1997 personal hearing, the veteran testified, 
in essence, that his left knee hurt when he was walking or 
exercising.  He had a persistent dull pain.  He had 
subluxation and lateral instability.  Physical therapy or 
exercise did not help.  He had had no surgery on the left 
knee.  He wore a knee brace made of stretch material.

On VA examination in April 1998, the examiner noted that he 
had treated the veteran on several occasions.  The veteran 
had an acute moderate strain of his left knee in service in 
1945.  At the present his knee was bending more and 
collapsing on him.  He was unable to walk without pain.  When 
walking in the mall for short distances he had to sit down 
and rest because of knee discomfort.  He felt that his 
symptoms were increasing.  He had more pain and was dragging 
his left leg more than he did in the past.  He was unable to 
exercise because his left leg was painful.  Most of the 
discomfort was in the anterior aspect of the left knee and 
the left knee buckled.  The examiner noted that the veteran 
was wearing an elastic hinged knee brace.  He had a normal 
gait.  There was 5 degrees of valgus and varus of his left 
knee.  There was discernible quadriceps atrophy on the left 
leg.  Measured 10 cm. from the femoral epicondyle, the thigh 
circumference was 41 cm. on the right and 40 cm. on the left.  
Calf circumference, 10 cm. from the tibia tubercle, was 31 
cm. on the right, and 30 cm. on the left.  Range of motion of 
the knee was 0 to 150 degrees on the right, and 5 to 145 
degrees on the left.  Valgus and varus tests were negative, 
as were Lachman, drawer, and pivot shift tests.  There was no 
effusion or synovial thickening.  Patella femoral motion was 
normal.  There was very minimal if any grating of the knees 
with range of motion, and patella femoral compression did not 
elicit any pain.  There were hyperthropic osteoarthritic 
changes of both knees.  X-ray film did not reveal much 
difference between both knees.  Clinical; and radiological 
findings were compatible with degenerative arthritis of an 
aging process.  There may have been some increased aging on 
the left knee secondary to the in-service injury.

The veteran was again examined by VA for disability 
evaluation purposes in April 2000.  The examiner noted that 
he had previously examined the veteran in February 1998.  The 
veteran reported more pain in the left knee with loss of 
quadriceps bulk and strength.  The examiner noted that the 
veteran continued to wear an elastic hinged knee brace.  He 
had a normal gait with or without the brace.  There was 7 
degrees of valgus and varus of both knees.  There was some 
discernible quadriceps atrophy on the left with some 
diminished tone.  The thigh circumference, measured 10 cm. 
from the femoral epicondyle, were 42 cm. right, and 40 cm. on 
the left.  There was some diminished range of motion as 
compared to the previous exam.  Range of motion of the right 
knee was 130 degrees, and 125 degrees on the left.  Valgus 
and varus stress tests were negative, as were Lachman, 
drawer, and pivot shift tests.  Spring and McMurray tests 
were negative.  There was no effusion or synovial thickening.  
Patella femoral motion was normal, and there was no patella 
instability.  There was some grating of the knees with range 
of motion testing.  He continued to have hypertrophic 
arthritic changes of both knees.  X-ray films of both knees 
revealed some loss of the lateral compartments, bilaterally.  
The examiner opined, "once again" that the changes were 
secondary to arthritis of an aging process with some 
increased aging on the left knee secondary to the in-service 
injury.  The veteran probably did have excess fatigability.  
He did not demonstrate any weakening movement, subluxation, 
or incoordination in the left knee.  "I do not feel, at this 
time, from his history and examination, that he has any 
significant flare-ups which would limit his functional 
ability more than what is present, at this time."

By rating action in August 2000, the RO continued the 10 
percent rating for left knee strain under Diagnostic Code 
5257.  In addition, the RO granted service connection for 
hypertrophic arthritis of the left knee and assigned a 
separate 10 percent rating for the arthritis effective from 
the date of the April 2000 examination.

Law and Regulations.  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001). 

The RO has rated the veteran's left knee strain under 
Diagnostic Code 5257 which provides criteria for rating the 
knee disorder based upon recurrent subluxation or lateral 
instability.  Under Diagnostic Code 5257, when there is 
impairment of the knee, including recurrent subluxation or 
lateral instability, a 10 percent evaluation will be assigned 
where the disability is slight; a 20 percent will be assigned 
for moderate disability; and 30 percent warranted for severe 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  The General Counsel stated 
that when a knee disorder was already rated under Diagnostic 
Code 5257, the veteran must also have limitation of motion 
which at least meets the criteria for a zero-percent rating 
under Diagnostic Code 5260 (flexion limited to 60 degrees or 
less) or 5261 (extension limited to 5 degrees or more) in 
order to obtain a separate rating for arthritis.  The General 
Counsel subsequently held in VAOPGCPREC 9-98 that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59; see also Degmetich 
v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additionally disability is shown, a veteran rated under 
Diagnostic Code 5257 can also be compensated under Diagnostic 
Code 5003 and vice versa.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40. Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59.  See 
generally DeLuca v. Brown, 8 Vet. App. 202 (1995).

Analysis.  As noted above, the RO granted service connection 
for hypertrophic arthritis of the left knee and assigned a 
separate 10 percent rating for the arthritis.  The rating for 
arthritis contemplates impairment due to limitation of motion 
or painful motion of the knee.  Thus, the rating for 
impairment due to left knee strain must be based upon factors 
other than limitation of motion or painful motion of the 
knee.  The RO has rated the impairment due to left knee 
strain under Diagnostic Code 5257 which provides criteria for 
evaluating the impairment based upon recurrent subluxation or 
lateral instability.  No more than slight subluxation or 
lateral instability is shown.  In fact no subluxation was 
found on the latest examination.  The instability has been 
described as slight.  While the veteran does wear a brace for 
stability of the knee, more than slight instability has not 
been clinically established.

The Board has also considered Diagnostic Code 5258 which 
provides criteria for rating semilunar cartilage damage based 
upon frequent episodes of "locking," pain, and effusion 
into the joint.  However as no frequent episodes of 
"locking," pain, and effusion into the joint of the left 
knee has been demonstrated, this code provides not basis for 
a higher rating.  

There is no competent evidence of record which indicates that 
the veteran's service-connected left knee disorder has caused 
marked interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996).

In summary, it is the conclusion of the Board that there is 
no symptomatology related to the service-connected left knee 
strain that would warrant a higher rating.  The evidence is 
not so evenly balanced as to give rise to a reasonable doubt.


ORDER

Entitlement to a rating in excess of 10 percent for left knee 
strain is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

